Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 1 of 42




    EXHIBIT 29
 Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 2 of 42




                             NCAA DIVISION I STUDENT-ATHLETE
                               REINSTATEMENT GUIDELINES
                                      Revised May 2018

                             Student-Athlete Reinstatement Philosophy

The NCAA Division I Committee on Student-Athlete Reinstatement subscribes to the students-
first philosophy, ensming the individual student-athlete as well as the general student-athlete body
is at the forefront of each decision. With respect to a violation, the committee and NCAA student-
athlete reinstatement staff attempt to place the student-athlete back in the position he or she would
have been prior to the violation occmring while maintaining the integrity of the Association's
values. Overall, the committee and reinstatement staff conduct their work by evaluating the totality
of the circumstances smrounding each case and reaching an outcome that considers the well-being
of the involved student-athlete while maintaining fairness.


NCAA DIVISION I BYLAW 10 GUIDELINES.

1.     Bylaw 10.1 (Unethical Conduct).

            See NCAA Division I Student-Athlete Reinstatement Guidelines, Page Nos. 28-29,
              for Unethical Conduct Related to Academic Misconduct Violations (14.1.2.1).

       Guidelines for violations involving prospective and enrolled student-athletes (effective for
       all violations occurring prior to August 1, 2013):

       a.        Bylaw 10.1-(c) (Provision of false or misleading information) or Bylaw 10.l-(g)
                 (Provision of incomplete and inaccurate information to the NCAA. NCAA
                 Eligibilitv Center or member institution).

                 (1)    Provision of false, misleading, incomplete or inaccmate information [Bylaw
                        10.1-(c) and Bylaw 10.1-(g)] guideline is to start at a withholding of 50
                        percent and shall include a maximum withholding condition of permanent
                        loss of eligibility. (May 2008j

                 (2)    The NCAA Division I Committee on Student-Athlete Reinstatement
                        indicated that student-athletes should not be reinstated when the following
                        factors apply:

                       (a)     Acted actively and deliberately to conceal, omit or provide
                               inaccurate or false information;

                       (b)     Had multiple opportunities to correct or provide accurate
                               information; or
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 3 of 42




NCAA. Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 2



                     (c)     Provided incomplete or inaccmate information to the NCAA
                             enforcement or the NCAA amateurism certification staffs. (May
                             2008)

             (3)     In situations where a student-athlete provides false and misleading
                     information during the investigation of the violation but the institution does
                     not believe that the student-athlete "knowingly" provided the infom1ation
                     and does not cite Bylaw 10.1-(c), the provision of the false and misleading
                     information may be considered in evaluating the student-athlete's
                     culpability for the initial violation. (February 2001)

      Guidelines for violations involving prospective and enrolled student-athletes (effective for
      all violations occurring on or after August 1, 2013):

      b.     Bylaw 10.1-(f) (Competition under an assumed name or intent to othe1wise
             deceive).

             ( 1)    The committee directed the reinstatement staff to begin its withholding
                     analysis at permanent loss of eligibility. Consideration of mitigating factors
                     may permit imposition of a minimum withholding condition of sit-a-season,
                     charge-a-season. (December 2007, updated December 2012)

             (2)     The committee indicated that all institutional proceedings must be
                     concluded prior to an institution submitting a request for reinstatement
                     whenever possible. (May 2008, affinned December 2012)

      c.     Bylaw 10.1-(a) (Refusal to furnish information relevant to investigation of possible
             NCAA violation). Bylaw 10.1-(b) (Provision of offering or providing prospective
             or emolled student-athlete improper benefit or aid), Bvlaw 10.1-(c) (Provision of
             false or misleading information). Bylaw 10.1-(e) (Provision of providing banned
             substance to student-athlete). or Bylaw 10.1-(g) (Provision of incomplete and
             inaccurate information to the NCAA. NCAA Eligibility Center or member
             institution regarding amateur status).

             {l)    The committee directed the reinstatement staff to begin its withholding
                    analysis at sit-a-season, charge-a-season. (Afay 2008, updated December
                    2012)

             (2)    The committee indicated that student-athletes should not be reinstated when
                    the following factors apply:
 Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 4 of 42




NCAA Division I Student-Athlete
   Reinstatement Guidelines
l\fay 2018
Page No. 3



                    (a)     Acted actively and deliberately to conceal, omit or provide
                            inaccurate or false infonnation;

                    (b)     Had multiple opportunities to correct or provide accurate
                            information; or

                    (c)     Provided incomplete or inaccurate infonnation to the NCAA
                            enforcement or amatemism certification staffs. (111ay 2008, affinned
                            December 2012)

             (3)    In situations where a student-athlete provides false and misleading
                    information during the investigation of the violation but the institution does
                    not believe that the student-athlete "knowingly" provided the infonnation
                    and does not cite Bylaw 10.1-(c), the provision of the false and misleading
                    information may be considered in evaluating the student-athlete's
                    culpability for the initial violation. (February 2001, affirmed December
                    2012)

2.    Bylaw 10.3.1 (Sports Wagering Violations).

      a.     Violations occmTing prior to Apri.125. 2018.

             (1)    Prior to April 25, 2018, the legislated minimum penalty for a student-athlete
                    who engaged in activities designed to influence the outcome of an
                    intercollegiate contest or in an eff01t to affect win-loss margins ("point
                    shaving") or who participated in any sports wagering activity involving the
                    student-athlete's instih1tion was permanent loss of remaining 1·egular-season
                    and postseason eligibility in all spo1ts.                     '

             (2)    Prior to April 25, 2018, the legislated minimum penalty for a student-athlete
                    who participated in any sports wagering activity through the Internet, a
                    bookniaker or a parlay card, was ineligibility for all regular-season and
                    postseason competition for a minimum period of one year from the date of
                    the institution's determination that a violation had occurred and charging the
                    student-athlete with a loss of a minimum of one season of eligibility. If the
                    student-athlete was detennined to have been involved in a later violation of
                    any portion of Bylaw 10.3, the student-athlete permanently lost all
                    remaining regular-season and postseason eligibility in all sp01ts.

            (3)     In situations where a student-athlete triggered the above legislated
                    minimum penalty, cases should be reviewed on an individual basis to
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 5 of 42




NCAA. Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 4



                     determine whether a withholding penalty beyond the one-year withholding
                     is required. (June 2006, affinned May 2013)

             (4)    In situations where a student-athlete did not trigger the legislated minimum
                    penalty above, the following conditions will be applied for all sports
                    wagering violations (dollar value is amount wagered or risked):

                    (a)     $25 or less= no withholding.

                    (b)     Greater than $25 to $100 = 10 percent withholding condition.

                    (c)     Greater than $100 to $300 = 30 percent withholding condition.

                    (d)     Greater than $300 to $500 = 50 percent withholding condition.

                    (e)     Greater than $500 = sit-a-season/charge-a-season withholding
                            condition.

                    In cases where the impennissible sp01is wagering activity greatly exceeds
                    $500, the committee directed the reinstatement staff to consider whether
                    additional withholding, including permanent ineligibility, may be
                    appropriate. (December 2011, a.ffinned May 2013)

             (5)    In addition, when a student-athlete receives winnings associated with any
                    sports wagering activity, the student-athlete must make repayment of full
                    value received. (December 2011, affim1ed May 2013)

      b.     Violations occuITing on or after April 25, 2018:

             (1)    In situations where a student-athlete engages in activities designed to
                    influence the outcome of an intercollegiate contest or in an effort to affect
                    win-loss margins ("point shaving") or who patiicipates in any sports
                    wagering activity involving the student-athlete's institution, the committee
                    directed the reinstatement staff to begin its withholding analysis at
                    pennanent loss of eligibility in all sports. (May 2018)

             (2)    In situations where a student-athlete participates in any sports wagering
                    activity through the Internet, a bookmaker or a parlay card, the committee
                    directed the reinstatement staff to begin its withholding aiialysis at sit-a-
                    season/chaJ:ge-a-season and review cases on an individual basis to
                    detennine whether an altemative withholding condition is appropriate. If
                    the student-athlete is determined to have been involved in a later violation
    Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 6 of 42




NCAA Division I Student-Athlete
   Reinstatement Guidelines
:tvfay 2018
Page No. 5



                        of any po11ion of Bylaw 10.3, the committee directed staff to begin its
                        withholding analysis at pennanent loss of eligibility in all sports. May 2018)

                (3)     For all other violations of Bylaw 10.3, the following guidelines shall apply
                        (dollar value is amount wagered or risked):

                        (a)     $25 or less =no withholding.

                        (c)     Greater than $25 to $100 = 10 percent withholding condition.

                        (c)     Greater than $100 to $300 = 30 percent withholding condition.

                        (d)     Greater than $300 to $500 = 50 percent withholding condition.

                        (e)     Greater than $500 = sit-a-season/charge-a-season withholding
                                condition.

                        In cases where the impennissible spo11s wagering activity greatly exceeds
                        $500, the committee directed the reinstatement staff to consider whether
                        additional withholding, including permanent ineligibility, may be
                        appropriate. (December 2011, affirmed May 2013j

                (4)    In addition, when a student-athlete receives winnings associated with any
                       spo1is wagering activity, the student-athlete must make repayment of full
                       value received. (December 2011, affinned May 2013)


BYLAW 12 GUIDELINES.

Philosophy Statement. The NCAA, as an amateur organization, separates itself from the
professional model of athletics. In this separation, participation in athletics for individuals
competing for Division I institutions or who wish to compete for a Division I institution should be
motivated priniarily by education and by the physical, mental and social benefits derived from
such pa11icipation. An individual who engages in activities that clearly professionalize himself or
herself will be deemed permanently ineligible for Division I athletics. (February 2006)

Standard. The individual's actions shall be reviewed under a "reasonable person" standard to
determine if those actions wanant the individual's eligibility not being reinstated for intercollegiate
athletics.

•       Individuals who engage in the following achv1t1es have crossed the threshold of
        professionalism and, thus, their eligibility will not be reinstated:
 Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 7 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 6



      a.     Sign an agreement or contract that states the individual ts competing as a
             professional;

      b.     Sign an agreement or contract that provides the individual with money above
             expenses (even if the money is never paid);

      c.     Individual receives money above his or her expenses/individual has profited from
             his or her sport (i.e., could be in the fonn of cash payments, prize money, stipend);

      d.     Individual consistently represents himself or herself as a professional athlete;

      e.     Individual enters into written or verbal contract with an agent; or

      f.     Individual accepts significant monetary benefits from an agent.

1.    Amateurism Issues Pre-Enrollment.

      •      Follow the link below to view the pre-enrolhnent amateurism guidelines.

                              Division I ACP Guidelines Chart

2.    Bylaw 12.1.2.1.6 (Preferential Treatment Pre-Enrollment Only -                  For Post-
      Enrollment Guidelines, see next section).

      a.     Guidelines for violations involving prospective student-athletes occuning prior to
             April 14, 2017:

             (1)    Value of benefit ranges from greater than $100 to $500 =repayment;

             (2)    Value of benefit ranges from greater than $500 to $700 = witllholding of 10
                    percent and repayment;

             (3)    Value of benefit ranges from greater than $700 to $1,000 =withholding of
                    20 percent and repayment; and

             (4)    Value of benefit greater than $1,000 = withholding of 30 percent and
                    repayment. (Februmy 2004, updated May 2008 and May 2017)

      b.     Guidelines for violations involving prospective student-athletes occmring on or
             after April 14, 2017:

            (1)     Value of benefit ranges from greater than $200 to $500 =repayment;
 Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 8 of 42




NCAA.. Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 7



              (2)     Value of benefit ranges from greater than $500 to $700 =withholding of 10
                      percent and repayment;

              (3)     Value of benefit ranges from greater than $700 to $1,000 =withholding of
                      20 percent and repayment; and

              (4)     Value of benefit greater than $1,000 = withl1olding of 30 percent and
                      repayment. (May 2017)

       c.     Other violations involving tangible benefits (except for benefits from an agent).
              The committee confinned that the culpability of the prospective student-athlete
              should be assessed regardless of the bylaw in question (e.g., Bylaw 13). The same
              dollar-figure guidelines should be the starting point in these cases as well. (April
              2004)

      d.      The committee noted the reinstatement staff should continue to review the factors
              that may increase or decrease the prospective or enrolled student-athlete's
              culpability in these violations and indicated that in situations where a student-
              athlete clearly has a responsibility for a violation and knowingly commits a
              violation of NCAA regulations, a significant withholding condition should be
              imposed. (December 2000, updated May 2007)

3.    Post-NCAA Enrollment Amateurism Violations. In light of the shift in reinstatement
      conditions for prospective student-athletes, the committee reviewed the reinstatement
      conditions for enrolled student-athletes who engage in activities in violation of NCAA
      amateurism legislation subsequent to their enrollment at a collegiate institution. Since
      significant changes occurred in the reinstatement conditions for prospective student-
      athletes, it seems consistent to apply a similar standard to enrolled student-athletes. In that
      regard, the following guidelines \Vere adopted:

      a.     Post-enrollment acceptance of prize money violations occurring prior to August L
             2013. The committee determined the following:

             (1)     Student-athlete accepts prize money less than actual and necessary expenses
                     outside of a pemiissible time period (nonsummer vacation period).

                     (a)     Repayment of total prize money received.

                     (b)     No withholding.
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 9 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 8



             (2)    Student-athlete accepts prize money above actual and necessary expenses
                    for a particular event, but career prize money received was less than career
                    expenses.

                    (a)     Value of the total impermissible prize money is $100 or less =
                            repayment;

                    (b)     Value of the total impermissible prize money ranges .from greater
                            than $100 to $400 = withholding of 10 percent and repayment;

                    (c)    Value of the total impermissible prize money ranges .from greater
                           than $400 to $700 = withholding of 20 percent and repayment; and

                    (d)    Value of the total impermissible prize money is greater than $700 =
                           withholding of 30 percent and repayment.

             (3)    In addition, in cases where the impermissible prize money greatly exceeds
                    $700, the committee directed the reinstatement staff to consider whether
                    additional withholding, including petmanent ineligibility, is appropriate.
                    (December 2009, updated May 2012)

      In light of the adoption of NCAA Rules Working Group Proposal Nos. 12-2, 12-3 and
      12-5 related to NCAA post-enrollment prize money legislation, the committee's guideline
      was amended to reflect the following:

      b.     Post-enrollment acceptance of prize money violations occurring between August 1.
             2013 and April 14. 2017. The committee determined the following:

             (1)    Student-athlete accepts prize money greater than $300 above actual and
                    necessary expenses during one calendar year but career prize money
                    received was less than career expenses.

                    (a)    Value of the total impermissible prize money is $100 or less =
                           repayment;

                    (b)    Value of the total impermissible prize money ranges .from greater
                           than $100 to $400 =withholding of 10 percent and repayment;

                    (c)    Value of the total impennissible prize money ranges .from greater
                           than $400 to $700 =withholding of 20 percent and repayment; and
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 10 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 9



                     (d)     Value of the total impermissible prize money is greater than $700 =
                             withholding of 30 percent and repayment.

             (2)     In addition, in cases where the impermissible prize money greatly exceeds
                     $700, the committee directed the reinstatement staff to consider whether
                     additional withholding, including pennanent ineligibility, is appropriate.
                     (December 2009, updated May 2012, updated May 2013, updated May
                     2017)

      c.     Post-enrollment acceptance of prize money violations occmTing on or after April
             14. 2017. The committee determined the following:

             (1)     Student-athlete accepts prize money greater than $300 above actual and
                     necessary expenses during one calendar year but career prize money
                     received was less than career expenses.

                     a.     Value of the total impermissible prize money is $200 or less =
                            repayment;

                    b.      Value of the total impermissible prize money ranges from greater
                            than $200 to $400 =withholding of 10 percent and repayment;

                     c.     Value of the total impermissible prize money ranges from greater
                            than $400 to $700 =withholding of20 percent and repayment; and

                    d.      Value of the total impennissible prize money is greater than $700 =
                            withholding of 30 percent and repayment.

             (2)    In addition, in cases where the impennissible prize money greatly exceeds
                    $700, the committee directed the reinstatement staff to consider whether
                    additional withholding, including pennanent ineligibility, is appropriate.
                    (May2017)

      d.     Competition on a professional team. If a student-athlete competes on a team that
             is considered professional under NCAA legislation, his or her eligibility will not be
             reinstated. However, in situations in which a professional athlete "plays down" on
             the involved student-athlete's otherwise amateur team, the committee noted a two-
             for-one withholding condition may be more appropriate (e.g., withhold two
             contests for every contest the student-athlete competed with professionals). The
             committee directed the reinstatement staff to continue to assess the student-athlete's
             culpability in the violation, including his or her knowledge of the professional team
             status. (February 2004, updated December 2014)
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 11 of 42




NCAA Division I Student-Athlete
  Reinstatement Guidelines
May2018
Page No.IO



      e.     Expenses from a professional team. If a student-athlete accepts expenses from a
             professional team subsequent to his or her emollment, the student-athlete shall
             repay the expenses and the student-athlete's culpability will be assessed. A
             withholding condition may be imposed based on the dollar amount of expenses
             accepted. Similar to prospective sh1dent-athletes who accept expenses from a
             professional team, the condition for expenses would be imposed only if
             reinstatement was wananted and would be in addition to any condition imposed for
             other amateurism violations. (Febn1ary 2004)

      f.     Signing of a contract or acceptance of a salaiy. The committee noted that if an
             emolled sh1dent-athlete signs a contract to paiticipate in professional athletics or
             accepts a salary, the presumption should be permanent ineligibility. (February
             2004)

4.    Bylaw 12.1.1.1.3 (Practice and Competition Prior to Initial Amateurism Certification
      by the NCAA Eligibility Center). The committee directed the reinstatement staff to treat
      violations of Bylaw 12.1.1.1.3 in the following manner involving practice or competition
      occurring at a Division I institution.

      The committee further directed the staff to apply these conditions regardless of the number
      of seasons in which the student-athlete practiced or competed prior to the discovery of the
      violation and receipt of a final amateurism certification decision. (May 2011, updated
      December 2011)

      a.     Practice and competition violations for student-athletes who are suhseguently
             certified without conditions (effective for all violations occunin2 prior to October
             29. 2015).

             (1)     The committee directed the reinstatement staff to provide complete relief
                     fm practice and competition withholding if a student-athlete is subsequently
                     final certified as an amateur without conditions. (May 2016)

             (2)    The committee dit·ected the reinstatement staff to provide complete relief
                    from practice and competition if a student-athlete, after receipt of final
                    amateurism certification for one sport, decides to then participate in another
                    sport but failed to receive final amateurism ce1iification in the second sport.
                    Complete relief from withholding will be provided only if the student-
                    athlete was subsequently certified without an amateurism certification
                    penalty in the additional sport(s). (December 2012, updated May 2016)

             (3)    For situations where the violation occtmed due to institutional e1TOr and the
                    student-athlete is not at fault (i.e., everything was on file with the NCAA
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 12 of 42




NCAA. Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 11



                     Eligibility Center and the student-athlete requested final ce1tification), the
                     student-athlete should not be withheld from practice or competition
                     provided the institution provides the following documentation: (1) A letter
                     from the NCAA Eligibility Center stating when (a) all information was
                     submitted by the student-athlete, (b) the student-athlete requested final
                     amateurism certification and (c) the student-athlete's name appeared on an
                     institutional request list; and (2) A letter from the person at the institution
                     responsible for ce1tification documenting the institutional enor. (May
                     2010)

      b.     Practice and competition violations for student-athletes who are subsequently
             certified with an amateurism certification penalty (except Bylaws 12.8.3.2 and
             12.8.3.5).

             (1)    Withhold one practice for every two in which the student-athlete
                    participates after 45-day temporary ce1tification period. (December 2010)

             (2)    Withhold one contest for every one in which the student-athlete participates.
                    To be applied after completion of certification condition(s) imposed by
                    NCAA Eligibility Center. (May 2008)

      c.     Enoneous miscertification of amateur status. The committee noted that in
             situations where a student-athlete is erroneously ce1tified without conditions (and
             would not have been rendered pennanently ineligible), relief from the typical
             certification decision should then be provided. Further, the committee directed the
             reinstatement staff to only apply this guideline in cases where all relevant
             information and documentation was available to the NCA..I\. Eligibility Center staff
             at the time of the original decision. (December 2007, updated June 2009)

5.    Bylaw 12.1.2.1.6 (Preferential Treatment Subsequent to Initial Collegiate Enrollment
      at an NCAA Institution).

      a.     Guidelines for violations involving student-athletes occurring prior to April 14,
             2017:

             (1)    Value of benefit ranges from greater than$ I 00 to $400 =withholding of I 0
                    percent and repayment;

             (2)    Value of the benefit ranges from greater than $400 to $700 =withholding
                    of 20 percent and repayment; and
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 13 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
May2018
PageNo.12



              (3)    Value of benefit greater than $700 = withholding of 30 percent and
                     repayment. (Febmary 2004, updated May 2008, May 2012, May 2013, May
                     2017)

      b.      Guidelines for violations involving student-athletes occurring on or after April 14,
              2017:

             (1)     Value of benefit ranges from greater than $200 to $400 =withholding of 10
                     percent and repayment;

             (2)     Value of the benefit ranges from greater than $400 to $700 = withholding
                     of 20 percent and repayment; and

             (3)     Value of benefit greater than $700      =   withholding of 30 percent and
                     repayment. (May 2017)

      c.     Other violations involving tangible benefits (except for benefits from an agent).
             The committee confirmed that the culpability of the student-athlete should be
             assessed regardless of the bylaw in question (e.g., Bylaw 15). The same dollar-
             figure guidelines should be the starting point in these cases as well. (April 2004)

      d.     The committee noted the reinstatement staff should continue to review factors that
             may increase or decrease the enrolled student-athlete's culpability in these
             violations and indicated that in situations where a student-athlete clearly has
             responsibility for a violation and knowingly commits a violation of NCAA
             regulations, a significant withholding condition should be imposed. (December
             2000, updated May 2007)

6.    Bylaw 12.2.4.2.1.1 (Professional Basketball Draft - Four-Year College Student-
      Athlete - Men's Basketball). The committee recognized the purpose of this legislation
      required a firm date that a student-athlete must withdraw his name from the National
      Basketball Association draft list not later than 10 days after the conclusion of the
      professional league's draft combine in order to retain his eligibility. Based on this, the
      committee directed the reinstatement staff to declare a student-athlete permanently
      ineligible when he does not remove his name from the draft list and declare his intent to
      resume intercollegiate participation by the legislated deadline. (May 2011, updated May
      2016)
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 14 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
May2018
PageNo.13




      b.




                                e committee noted that when a prospective student-athlete allows
             a third party to involve himself or herself in the recruitment process, or an enrolled
             student-athlete allows a third party to involve himself or herself in a process as it
             relates to their potential earnings as a professional athlete, the prospective or
             enrolled student-athlete is then re onsible for the actions of that third     . Based




                                               . The effective date for this committee guideline
             is for violations occurring on or after August 1, 2012. (May 2012, updated May
             2015)

      c.           . %UYW~R ,   ;·~~lftfs1fo~~AO~•~    .     • , pJleftttl:il_t'rolff'   11Yit1Z'~jifl,,
             :Based onilie comnutiee1sreView·mi~fmiaiysis <leterrmDlllg iliat ageni·v~olations ;:e
             more serious than general extra-benefit violations of Bylaw 16 and preferential
             treatment violations of Bylaw 12.1.2.1.6, the committee directed the reinstatement
             staff to apply the following guidelines associated with the value of the benefits
             received from a prospective agent:

             (1)     Value of benefit is $100 or less =withholding of 10 percent and repayment;

             (2)     Value of benefit ranges from greater than $100 to $300 =withholding of20
                     percent and repayment;

             (3)     Value of benefit ranges from greater than $300 to $500 =withholding of 30
                     percent and i-epayment;

            (4)      Value of benefit ranges from greater than $500 to $1,000 =withholding of
                     50 percent and repayment; and
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 15 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
May2018
PageNo. 14



             (5)



             In addition, the committee directed the staff to continue to use a "reasonable-
             person" standard in its analysis of these cases.

             The committee noted that these penalties should be assessed in addition to any other
             bylaw violations and appropriate withholding conditions (e.g., Bylaw 12.1.2.1.6 or
             Bylaw 16). (December 2010, affirmed December 2016)

      d.     The committee affirmed that the reinstatement staff should consider the following
             issues:

             (I)    The value of the benefit received by the student-athlete;

             (2)    The student-athlete's awareness of the person's agent status; and

             (3)    The student-'athlete's involvement in obtaining the benefit.        (December
                    2000, affirmed December 2016)

      e.     Recmiting services. The committee directed the reinstatement staff begin
             withholding consideration at 10 percent of one season of competition with the
             ability to increase or decrease the withholding based on the specific factors of the
             case.

             Further the committee noted that there is no maximum withholding condition for
             post-NCAA enrollment violations. (May 2011}

8.    Bylaw 12.5 (Promotional Activities). The committee directed the reinstatement staff to
      analyze the following in reviewing these cases: (December 2000, updated December 2008)

      a.     How commercial the promotion was;

      b.     The culpability of the student-athlete, emphasizing whether the student-athlete had
             received NCAA rules education and had knowledge of the use of his or her name
             or picture; and

      c.    How the identity of the student-athlete was established (e.g., whether the promotion
            includes the student-athlete's name, institution, team and/or uniform).
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 16 of 42




NCAA. Division I Student-Athlete
   Reinstatement Guidelines
:llvfay 2018
Page No. 15



9.    Bylaw 12.8.3.2 (Delayed Enrollment). The committee directed the reinstatement staff in
      situations when a student-athlete has pmticipated dming a yeai· when he or she should have
      been serving an academic year in residence under Bylaw 12.8.3.2, but an NCAA Division
      I Legislative Cmmcil Subcommittee for Legislative Relief waiver is granted, relief should
      be provided from any reinstatement condition. (June 2003)

10.   Bylaw 12.11.1 (Ineligibility). The committee dfrected the reinstatement staff to consider
      the following factors in determining if withholding is appropriate for Bylaw 12.11.1
      violations:

      a.      Did the student-athlete have any responsibility or knowledge that he or she should
              have been withheld?

      b.      Was there institutional error that led to the Bylaw 12.11.1 violation?

      c.      Was there a withholding condition assessed with the underlying violation?

      Further, the committee instmcted the staff to provide complete relief from withholding if
      the institution can demonstrate the following: (1) a lack of student-athlete culpability; (2)
      institutional error led to the violation; and (3) no withholding condition was imposed for
      the 1mderlying violation. All other reinstatement requests should be reviewed on a case-
      by-case basis with a starting point of a one-for-one withholding condition. (December
      2006, affirmed May 2012, updated May 2013, updated December 2014)


BYLAW 13 GUIDELINES.

1.    Standard for Review. The committee determined that recruiting violations should be
      analyzed nnder a "reasonable-person" standard, focusing on whether the recmit.ing
      violation would have affected a "reasonable-person's" decision to attend the instih1tion.
      (Febromy 2004)

2.    Conditions Imposed for Recruiting Violations. The committee determined that if a
      significant recruiting advantage is gained (even if it does not 1ise to the level to wainmt the
      student-athlete's eligibility not be reinstated), the reinstatement staff or committee may
      impose a withholding condition to address the recmiting advantage gained. (Febn1ary
      2004)

       See NCAA Student-Athlete Reinstatement Guidelines, Page Nos. 27-28, for Offers
            and Inducements Related to Academic Misconduct Violations (13.2.1).
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 17 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
May2018
PageNo.16



3.    Bylaw 13.2.1 (Offers and Inducements), 13.6 (Official [Paid] Visit) and 13.7
      (Unofficial [Nonpaid] Visit).

      a.     Guidelines for violations involving prospective student-athletes occurring prior to
             April 14. 2017:

             (I)    Value of benefit ranges from greater than $100 to $500 =repayment;

             (2)    Value of benefit ranges from greater than $500 to $700 =withholding of 10
                    percent and repayment;

             (3)    Value of benefit ranges from greater than $700 to $1,000 =withholding of
                    20 percent and repayment; and

             (4)    Value of benefit greater than $1,000 = withholding of 30 percent and
                    repayment (February 2004, updated May 2008, May 2017)

      b.


             (1)    Value of benefit ranges from greater than $200 to $500 = repayment;

             (2)    Value of benefit ranges from greater than $500 to $700 =withholding of I 0
                    percent and repayment;

             (3)    Value of benefit ranges from greater than $700 to $1,000 =withholding of
                    20 percent and repayment; and

             (4)


      c.     Other violations involving tangible benefits ~ltl~f4'.Ji11f~~iill1)             .
             •
                          he same dollar-figure guidelines should be the starting point in these
                    cases as well. (April 2004)

      d.    The committee noted the reinstatement staff should continue to review factors that
            may increase or decrease the prospective or emolled student-athlete's culpability in
            these violations and indicated that in situations where a student-athlete clearly has
            responsibility for a violation and knowingly commits a violation of NCAA
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 18 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 17



              regulations, a significant withholding condition should be imposed. (December
              2000, updated May 2007)

4.    Bylaws 13.2.1 and 13.8.3.3 (Men's Basketball). At the direction of the NCAA Division I
      Board of Directors, the collllllittee determined that the starting point shall be permanent
      ineligibility for the involved prospective student-athlete at the offending institution for
      violations involving the following:

      a.     Noncoaching staff-hiring practices (Bylaw 13.8.3.3). For any violation of
             employing an individual associated with an involved prospective student-athlete to
             any department of athletics noncoaching staff position, during a two-year period,
             prior or subsequent to the anticipated or actual emollment of the involved
             prospective student-athlete.

      b.     Payment of consulting fees (Board approved intemretation to Bylaw 13.2.1). For
             any violation of payment of a consulting fee to an individual associated with a
             prnspective student-athlete or to a consulting finn in which an individual associated
             with a prospective student-athlete has a proprietruy or financial interest. (December
             2009)

5.    Bylaws 13.2.1 and 13.8.3.4 (Women's Basketball). The collllllittee determined that the
      starting point shall be permanent ineligibility for the involved prospective student-athlete
      at the offending institution for violations involving the following:

      •      Noncoaching staff-hll:ing practices (Bylaw 13.8.3.4). For any violation of
             employing an individual associated with an involved recruited prospective student-
             athlete to any department of athletics noncoaching staff position, during a two-year
             period, prior or subsequent to the anticipated or actual enrollment of the involved
             prospective student-athlete. (May 2017)

6.    Bylaws 13.2.1 and 13.8.3.5 (Football Bowl Subdivision). The collllllittee determined that
      the staiting point shall be permanent ineligibility for the involved prospective student-
      athlete at the offending institution for violations involving the following:

      •      Noncoaching staff hiring practices (Bylaw 13.8.3.5). For any violation of
             employing an individual associated with an involved prospective student-athlete to
             any department of athletics noncoaching staff position, dming a two-year period,
             prior or subsequent to the anticipated or actual enrollment of the involved
             prospective student-athlete. (May 2017)
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 19 of 42




NCAA.. Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 18



BYLAW 14 GUIDELINES.

1.     Bylaw 14.2.2 (Competition While Enrolled in Less than Full Time). The committee
       confirmed that a one-for-one withholding condition is appropriate for competition while
       enrolled in less than a full-time course load. Relief may be appropriate if the following
       criteria are met:

       a.     The student-athlete took affirmative steps to maintain full-time enrollment;

       b.     An appropriate institutional authority misadvised the student-athlete as to the
              number of credit homs needed to maintain full-time enrollment; and

      c.      The student-athlete relied on the infom1ation from the appropriate institutional
              authority.



      a.      The institution can demonstrate that the student-athlete did not miss class while
              enrolled less than full time (e.g., continued to attend class and/or complete
              coursework between class sessions); and

      b.      Student-athlete did not realize he or she had dropped below foll-time enrollment.
              (June 2000, affirmed June 2003, updated May 2016; affirmed May 2018)

2.    Bylaw 14.3 (Initial-Eligibility Violations).

      a.      Financial aid. practice and competition violations for student-athletes who are
              subsequently ce1tified as qualifiers (effective for all violations occmring prior to
              October 29, 2015). (December 2000, affirmed May 2012, updated May 2016)

             (1)     Provide relief from repayment of impermissible financial aid received.

              (2)    The committee directed the reinstatement staff to provide complete relief
                     fOl" practice and competition withholding if a student-athlete is subsequently
                     final certified as a qualifier.
             (3)     The committee detemtined that an institution should not be required to
                     withhold the student-athlete from practice pending reinstatement once the
                     student-athlete is detemtined to be a qualifier. The involved student-athlete,
                     however, will continue to be ineligible for athletics competition until
                     reinstated. In addition, the condition for reinstatement may include
                     withholding from practice and if an institution withholds the student-athlete
                     from practice subsequent to certification, but prior to the student-athlete
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 20 of 42




NCAA. Division I Student-Athlete
  Reinstatement Guidelines
.May 2018
Page No. 19



                     being reinstated, the institution may count those practices in meeting the
                     reinstatement condition. (June 2006)

      b.     Initial-elia:ibilitv violations involving nongualifiers. The collllllittee noted that for
             initial-eligibility violations involving nonqualifiers, where there was no way the
             student-athlete could have been eligible, the collllllittee dete1mined that the student-
             athlete should be withheld from practice and competition on a one-for-one basis
             and make full repayment of athletics aid. (December 2002, updated November
             2017)

      c.     Initial-elia:ibility violations involving academic redshnts. The collllllittee noted that
             violations of academic redshllt legislation should be treated similarly to
             nonqualifiers (e.g., one-for-one withholding for impermissible practice and
             competition). (December 2016)

      d.     Initial-eligibility violations involving canceled standardized test score. The
             committee reviewed cases of initial-eligibility violations involving student-athletes
             who practice, compete and/or receive athletically related financial aid prior to
             cancellation of a standardized test score that renders the student-athlete a
             nonqualifier. The committee determined that if a student-athlete is declared a
             nonqualifier and a full initial-eligibility waiver (financial aid, practice and
             competition) is subsequently granted and the institution has provided additional
             mitigation, the reinstatement staff should provide complete relief. The committee
             recommended that if a partial initial-eligibility waiver (financial aid, practice or
             both) subsequently was granted, the reinstatement staff should provide similar
             relief (e.g., if the initial-eligibility waiver was granted for financial aid but not
             practice then relief should be provided from repayment of financial aid but not from
             practice withholding). Finally, the committee noted that, if an initial-eligibility
             waiver is not granted and no additional mitigation is presented by the institution to
             warrant relief, then a withholding condition fox practice and competition and
             repayment of financial aid should be imposed. (December 2010, updated
             December 2012)

      e.     The committee reaffinned its practice ofrequiring a student-athlete to put in writing
             that a Bylaw 10.l (lmethical conduct) violation did not occur in instances where
             there is a violation rep01ted that involves a canceled test score. (December 2006)

3.    Bylaw 14.4 (Progress-Toward-Degree Violations).

      a.     The committee determined that the reinstatement staff can provide complete relief
             from withholding for progress-toward-degree violations when:
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 21 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 20



             (1)     The instih1tio11 can demonstrate that the student-athlete would have been
                     eligible under a different major at the institution at the tinle the violation
                     occurred;

             (2)     This is certified in writing by an academic authority at the instih1tio11;

             (3)     The shldent-athlete was unaware that he or she was not eligible for
                     competition; and

             (4)     The institution puts in writing that the miscertification was due to
                     instih1tional error. (December 2008)

      b.     Further. if the student-athlete could not have been eligible under another degree
             program, the reinstatement staff should consider the following circumstances:

             (1)    How reasonable is it that the student-athlete could have rectified the
                    problem?

             (2)    How proactive was the student-athlete in ensuring that he or she met the
                    progress-toward-degree criteria?

             (3)    What was the source of misinfonnation or advice provided to the sh1dent-
                    athlete? Was the source an appropriate academic somce?

             (4)    Did the student-athlete's academic perfonuance contribute to his or her
                    failme to meet the progress-toward-degree requirements?

             The committee noted that, unless the issue is solely a paperwork issue or the
             student-athlete's academic performance was not a contributing factor, generally
             complete relief should not be provided. However, based on the specific factors of
             the case, the reinstatement staff should consider imposing a one-for-four or one-
             for-two condition.

             In addition, in situations where there is no way the student-athlete could have been
             eligible, the student-athlete should be withheld on a one-for-one basis. (May 2007,
             affinned December 2008)

4.    Bylaw 14.5 (Transfer Violations).

      a.    Situations in which there is no way the student-athlete could have been eligible.
            Situations in which a student-athlete competes during a transfer year in residence
            when the1·e is no way he or she could have been eligible, the committee determined
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 22 of 42




NCAA. Division I Student-Athlete
  Reinstatement Guidelines
1,fay 2018
Page No. 21



              that the student-athlete should be withheld on a one-for-one basis. (September
              2002)

      b.      Situations in which an institution allowed a student-athlete to compete while
              waiting for information that possibly could have been provided. fu situations where
              an institution allows a student-athlete to compete while waiting for information that
              possibly could have been provided, the reinstatement staff should analyze how
              reasonable it is that infonnation could have been obtained, and consider the
              specifics of the particular case to determine if some level of relief may be
              appropriate. (September 2002, updated June 2006j

5.    Academic Year-in-Residence Penalties and Sit-a-Season Penalties. The committee
      noted that an academic year-in-residence penalty is assessed in situations where a student-
      athlete competes while he or she should have been serving an academic year in residence
      (e.g., transfer year in residence, nonquali:fier year in residence, etc.). These conditions
      attempt to put the student-athlete back in the position he or she was in prior to the violation
      and thus, only requires the student-athlete to serve the year in residence (and not be
      charged). Due to the nature of the violation, the committee determined that tmder these
      circumstances, institutions should be given the choice of a reinstatement condition of
      sitting out the entire next academic year (without being charged a season of competition)
      or a withholding condition that is more appropriate (e.g., one-for-one withholding
      condition). (May 2007, updated December 2012)

      Sit-a-season (charge-a-season) penalties are imposed for significant violations of NCAA
      mles (e.g., academic misconduct, amateurism violations, etc.). These conditions are
      withholding the student-athletes from competition and thus, must be fulfilled during one
      of the student-athlete's four seasons of competition (charging a year). (Mery 2007)

6.    Fifty-Percent Threshold in Withholding Conditions. The committee detemlined that
      relief should be provided from the one-for-one withholding condition applied to Bylaw 14
      cases involving limited participation (50 percent or less of an institution's season) by a
      student-athlete while ineligible for the entire season due to not meeting academic
      requirements (e.g., initial eligibility or progress-toward-degree waiver requirements) or
      when the student-athlete should have been se1ving a transfer year in rnsidence. Relief
      should only be applied when a student-athlete's ineligible competition occurs during the
      first half of the season and the student-athlete is ineligible for the entire season.
      Additionally, the collllllittee determined the reinstatement staff should assess the student-
      athlete's culpability as part of the analysis as to whether the application of the
      50-percent threshold is appropriate in a pru.ticular case.
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 23 of 42




NCAA. Division I Student-Athlete
   Reinstatement Guidelines
l\fay 2018
Page No. 22



         The committee directed the reinstatement staff not to apply the SO-percent threshold
         guideline when the student-athlete has culpability for the violation. (December 2002,
         updated May 2008, December 2012)


BYLAW 16 GUIDELINES.

     See NCAA Student-Athlete Reinstatement Guidelines, Page No. 28, for Extra Benefits
                      Related to Academic Misconduct (16.11.2.1).

1.      Bylaw 16.11.2.1 (Extra Benefits).

        a.     Guidelines for violations involving student-athletes occun"ing p1ior to April 14.
               2017:

               (1)    Value of benefit ranges from greater than $100 to $400 =withholding of 10
                      percent and repayment;

               (2)    Value of the benefit ranges from greater than $400 to $700 = withliolding
                      of 20 percent and repayment; and

               (3)    Value of benefit ranges greater than $700 = withliolding of 30 percent and
                      repayment. (June 1999, updated May 2008, May 2012, },fay 2013, May
                      2017)
        b.     Guidelines for violations involving student-athletes occurring on or after April 14.
               2017:

               (1)    Value of benefit ranges from greater than $200 to $400 =withholding of 10
                      percent and repayment;

               (2)    Value of the benefit ranges from greater than $400 to $700 = withliolding
                      of 20 percent and repayment; and

               (3)    Value of benefit ranges greater than $700 =withholding of 30 percent and
                      repayment. (May 2017)

        c.     Other violations involving tangible benefits (except for benefits from an agent).
               The committee confirmed that the culpability of the student-athlete should be
               assessed regardless of the bylaw in question (e.g., Bylaw 15). The same dollar-
               figure guidelines should be the starting point in these cases as well. (April 2004)
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 24 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 23



      d.     The committee noted the reinstatement staff should continue to review factors that
             may increase or decrease the prospective or enrolled student-athlete's culpability in
             these violations and indicated that in situations where a student-athlete clearly has
             responsibility for a violation and knowingly commits a violation of NCAA
             regulations, a significant withholding condition should be imposed. (December
             2000, updated May 2007)

2.    Calculating the Value of an Impermissible Benefit. For situations in which the
      institution cannot determine the actual value of an impermissible benefit as supported by
      objective documentation, the following guidelines should be used in determining the value
      of the benefit:

      a.     For a free service, the average market cost that a normal customer would be charged
             for the service in the locale where the violation occurred. For a reduced cost service,
             the difference of what the student-athlete paid for the service and what a normal
             customer would be charged for the service in the locale where the violation
             occuned. In a competitive market situation where multiple providers of the same
             or similar services exist, institutions are expected to contact three to five service
             providers to determine the average value of the impermissible se1vice. (May 2008)

      b.     Housing. The committee determined the valuation for impennissible lodging to be
             the following:

             ( 1)   If a prospective student-athlete or enrolled student-athlete stays on campus,
                    the residence hall rate shall apply;

             (2)    If an individual impermissibly stays at a hotel, the hotel daily rate for the
                    same room type at the specific hotel shall apply; and

             (3)    If an individual impennissibly stays off campus at a private residence, the
                    rental value of the property shall serve as the basis for the valuation. It is
                    permissible to divide the rental value by the number of people staying in the
                    household to calculate the value of an individual's stay on a per night basis.
                    If the actual value of the property is not readily available, the committee
                    instructed the reinstatement staff to ask an institution why valuation is not
                    available and where the student-athlete would have resided if impennissible
                    lodging was not provided. The committee agreed the reinstatement staff
                    should provide flexibility in detennining valuation of the impermissible
                    lodging when a value cannot readily be determined. (December 2009,
                    updated December 2013)
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 25 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 24



             The committee determined institutions may divide impermissible housing by the
             total number of individuals who received the benefit, provided a "per person" rate
             was unavailable. Tue committee noted that an impe1missible benefit received by
             individual(s) associated with a prospective or enrolled student-athlete would
             continue to have their impennissible benefit value included with the student-
             athlete's violation (e.g., family member). (December 2013)

      c.     Impermissible automobile transoo11ation. The committee determined the cun-ent
             institutional mileage reimbursement rate at the time of the violation should be used
             when calculating the value of the impe1missible automobile transportation. (May
             2008)

             The committee determined institutions may divide impermissible transportation by
             the total number of individuals who received the benefit, provided a "per person"
             rate was unavailable. The committee noted that an impe1missible benefit received
             by individual(s) associated with a prospective or enrolled student-athlete would
             continue to have their impermissible benefit value included with the stndent-
             athlete's violation (e.g., family member). (December 2013)

      d.     Charter flights. The committee noted that the benefit of private or chatter flights
             vary significantly from commercial coach flights (the previous method for
             dete1mining value). Therefore, the committee directed the reinstatement staff to
             calculate the value of the benefit to be a first-class ticket for a similar commercial
             flight, or the actual cost of the chatter or p1ivate flight, prorated by the number of
             seats on the plane, whichever is less. (May 2011)

      e.     Value of free use or no-cost merchandise. For no cost, free use of or reduced cost
             of merchandise, the institution should calculate the retail cost or lease cost that a
             normal customer would have paid for the merchandise or lease in the locale where
             the violation occurred. (December 2000, updated May 2008)

      f.     Impermissible loans. The committee confinned in order to account for the fitll
             benefit received by the student-athlete or his or her family member, the value of a
             benefit in the fonn of a loan is the full amount of the loan, regardless of whether or
             not the loan was repaid prior to the request for reinstatement. The committee noted
             the value of the benefit and the repayment amount may differ depending on whether
             or not the loan had been repaid prior to discove1y of the violation. (May 2011)

      g.     Special access tickets (e.g. suite tickets, premium seating, sideline passes, press
             box). The committee directed the student-athlete reinstatement staff to calculate the
             value of special access tickets (e.g., suite ticket, premium seating, sideline pass,
             press box) based on the highest ticket price sold for that specific contest at that sport
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 26 of 42




NCAA_ Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 25



             venue. The committee fmther directed staff not to prorate the ticket price by the
             amount of time the student-athlete or prospective student-athlete utilized the
             benefit.(May2018)

      h.     Govemment taxes. The committee determined when a prospective student-athlete
             or sh1dent-athlete accepts impermissible prize money, payment based on
             performance or other impermissible benefits that are subject to govemment taxes,
             the repayment value may be reduced by the amount of taxes assessed if
             contemporaneous documentation demonstrates taxation occurred prior to
             distribution to the individual. However, if the prize money or benefits received is
             subject to taxation at a later date, the individual is required to make repayment of
             the foll value of the prize money or benefits received. (December 2011}

3.    Violations Invohing Receipt of Impermissible Books.

      a.     Detennining value. The committee detennined the withholding condition
             associated with a textbook violation shall be detennined by the full retail value of
             the book at the time of purchase, whether purchased as a new or used textbook. The
             repayment value is based on the foll retail value of the book at the time of pmchase,
             minus the return value of the book at the time the book is returned. The return value
             used must be available to all sh1dents at the instih1tion and not a rate specific to the
             department of athletics. (December 2009)

      b.     Detennining withllolding. The collllnittee dete11nined that, generally, in cases
             where student-athletes obtained books for classes in which they were not enrolled,
             purchased books for other individuals or obtained nonbook/noncomse-related
             items, the standard withllolding guidelines for impermissible benefits apply.
             (December 2006; updated May 2017; updated May 2018)


BYLAW 17 GUIDELINES.

•     Bylaws 17.31.1 and 17.31.2 (Outside Competition). The collllnittee directed the
      reinstatement staff to assess the individual facts of each outside competition case and
      detennine if the specific circumstances of a particular case waITant a withholding
      condition. The staff should consider the following:

      a.     The student-athlete's responsibility;

      b.     The level of competition;
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 27 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 26



       c.      Timing of the competition (e.g., was it during the championship season or during
               the off-season); and

       d.      Any other relevant factors.

       The cormnittee noted for violations where withholding is appropriate, if a student-athlete
       competes in multiple contests on one date (e.g., student-athlete competes in multiple 3-on-
       3 basketball contests on same date), the reinstatement staff should withhold one contest for
       eve1y date the student-athlete participated in as opposed to withholding per contest. The
       effective date for this cormnittee guideline is for violations occurring on or after August 1,
       2012. (May 2012; afftnned May 2018)


BYLAW 18 GUIDELINES.

The following guideline applies to situations when a student-athlete tests positive for a banned
substance other than "street drugs." For the legislated penalty associated with situations when a
student-athlete tests positive for a "street drug," please see Bylaw 18.4.1.4.2, which is effective
August 1, 2014, for any NCAA drug test administered on or after August 1, 2014.

•      Clarification of Ap11Iication of Penalty for Bylaw 18.4.1.4 Violation (Ineligibility for
       Use of Banned Drugs). The committee reviewed the NCAA academic and membership
       affairs staff confirmation published December 2, 2010, regarding seasons of competition
       and banned dmgs, which clarifies that a student-athlete who is fmmd to have used a
       substance on the list of banned-drug classes automatically loses one season of competition,
       regardless of whether the positive test occurs prior to or during the institution's playing
       season in the applicable sport. Further, if a student-athlete has participated in competition
       during an academic year prior to the positive drug test or dming an academic year after the
       reinstatement of his or her eligibility, the student-athlete also uses a season of competition
       under the minimum amount of competition legislation. Consequently, it is possible for a
       student-athlete to be charged with the use of two seasons of competition during one
       academic year.

       In addition, the committee examined cases in which a student-athlete is withheld from
       postseason competition as a part of a minimum. of the equivalent of one season of
       competition. The cormnittee indicated that the requirement that a student-athlete also is
       withheld from a 365-day period is an adequate safeguard against any potential competitive
       advantage gained by a team. with extended postseason competition. (December 2010,
       updated May 2015)

       For all drug tests administered on or after August 1, 2016, it is not required that the
       eligibility of a student-athlete be restored by the committee after he or she has fulfilled a
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 28 of 42




NCAA_ Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 27



       dmg-testing penalty and has tested negative in accordance with the testing methods
       authorized by the NCAA Boai·d of Govemors (effective August 1, 2016).


ACADEMIC MISCONDUCT GUIDELINES.

Guidelines for violations involving prospective and enrolled student-athletes (effective for all
violations occun-ing prior to August 1, 2013):

1.     Bylaw 10.1-(b) (Academic Misconduct).

       a.     The committee directed the reinstatement staff to begin its withholding analysis at
              pe1manent loss of eligibility. Consideration of mitigating factors may permit
              imposition of a minimum condition of withholding from one season and charging
              with a season of competition. (December 2007)

       b.     The committee indicated that all institutional proceedings must be concluded prior
              to an institution submitting a request for reinstatement whenever possible. (May
              2008)

Guidelines for violations involving prospective and enrolled student-athletes (effective for all
violations occun-ing between August I, 2013, and July 31, 2016):

2.     Bylaw 10.1-(b) (Academic Misconduct) or Former Bylaw 10.1-(h) (Misconduct in
       Connection with Entrance or Placement Exam).

       a.     The committee dii-ected the reinstatement staff to begin its withholding analysis at
              pe1manent loss of eligibility. Consideration of mitigating factors may permit
              imposition of a minimum withholding condition of sit-a-season, charge-a-season.
              (December 2007, updated December 2012)

       b.     The committee indicated that all institutional proceedings must be concluded prior
              to an institution submitting a request for reinstatement whenever possible. (May
              2008, affirmed December 2012)

Guidelines for violations involving prospective student-athletes (effective for all violations
occun-ing between August l, 2014, and July 31. 2016):

3.     Bylaw 13.2.1 (Offers and Inducements Related to Academic Misconduct).

       a.     For situations involving academic-integi-ity concems where the impermissible
              conduct does not i-ise to the level of academic misconduct under Bylaw 10. l,
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 29 of 42




NCAA Division I Sh1dent-Athlete
 Reinstatement Guidelines
May2018
Page No. 28



               however, the conduct constitutes a violation of offers and inducements legislation
               and/or extra benefits legislation, the committee directed the reinstatement staff to
               begin its withholding analysis at sit-a-season, charge-a-season.

       b.      Tue committee indicated that all institutional proceedings must be concluded prior
               to an institution submitting a request for reinstatement whenever possible.

       Note: Restitution provisions do not apply to cases of impermissible academic assistance
       and impermissible academic arrangements. (May 2014, updated December 2014)

Guidelines for violations involving sh1dent-athletes (effective for all violations occmring between
August L 2014, andJuly31, 2016):

4.     Bylaw 16.11.2.1 (Extra Benefits Related to Academic Misconduct).

       a.      For situations involving academic-integrity concerns where the impermissible
               conduct does not rise to the level of academic misconduct under Bylaw 10.l,
               however, the conduct constitutes a violation of offers and inducements legislation
               and/or extra benefits legislation, the committee directed the reinstatement staff to
               begin its withholding analysis at sit-a-season, charge-a-season.

       b.      The committee indicated that all institutional proceedings must be concluded prior
               to an institution submitting a request for reinstatement whenever possible.

       Note: Restitution provisions do not apply to cases of impermissible academic assistance
       and impermissible academic arrangements. (May 2014, updated December 2014)

Guidelines for violations involving prospective student-athletes (effective for all violations
occurring on or after August l, 2016):

5.     Bylaw 14.1.2.l(a) Pre-Enrollment Academic Misconduct (Knowing involvement in
       arranging for fraudulent academic credit or false transcripts for a prospective
       student-athlete).

       a.     The committee directed the reinstatement staff to begin its withholding analysis at
              pe1mane11t loss of eligibility. Consideration of mitigating factors may permit
              imposition of a minimum withholding condition of sit-a-season, charge-a-season.
              {May 2016)
       b.     The committee indicated that all institutional proceedings must be concluded prior
              to an institution submitting a request for reinstatement whenever possible. (May
              2016)
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 30 of 42




NCAA Division I Student-Athlete
 ReillStatement Guidelines
May2018
Page No. 29



6.      Bylaw 14.1.2.l(b) Pre-Enrollment Academic Misconduct [Failure to provide complete
        and accurate information to the NCAA, the NCAA Eligibility Center or an
        institution's admissions office regarding an indi"\ idual's academic record (e.g., schools
                                                            1


        attended, completion of coursework, grades and test scores)].

       a.      The committee directed the reinstatement staff to begin its withholding analysis at
               sit-a-season, charge-a-season. (May 2016)

       b.      The committee indicated that prospective student-athletes should not be reinstated
               when the following factors apply:

               (1)    Acted actively and deliberately to conceal, omit or provide inaccurate or
                      false information;

               (2)    Had multiple opportunities to con-ect or provide accurate information; or

               (3)    Provided incomplete or inaccurate infonnation to the NCAA enforcement
                      or amateurism certification staffs. (May 2016)

       c.      In situations where a prospective student-athlete provides false and misleading
               information during the investigation of the violation but the illStitution does not
               believe that the student-athlete "knowingly" provided the information and does not
               cite Bylaw 10.1-(c), the provision of the false and misleading information may be
               considered in evaluating the prospective student-athlete's culpability for the initial
               violation. (May 2016)

7.     Bylaw 14.1.2.1(c) Pre-Enrollment Academic Misconduct (Fraudulence or misconduct
       in connection with entrance or placement examinations).

       a.      The committee directed the reinstatement staff to begin its withholding analysis at
               pem1anent loss of eligibility. Consideration of mitigating factors may pennit
               imposition of a minimum withholding condition of sit-a-season, charge-a-season.
               (May 2016)

       b.      The committee indicated t11at all institutional proceedings must be concluded prior
               to an institution submitting a request for reinstatement whenever possible. (May
               2016)

Guidelines for violations involving student-athletes (effective for all violations occ1UTing on or
after August L 2016):

8.     Bylaw 14.9.2.1 Post-Enrollment Academic Misconduct.
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 31 of 42




NC.Al.\ Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 30



       a.     The committee directed the reinstatement staff to begin its withholding analysis at
              permanent loss of eligibility. Consideration of mitigating factors may pennit
              imposition of a minimum withholding condition of sit-a-season, charge-a-season.
              (May2016)

       b.     The committee indicated that all institutional proceedings must be concluded prior
              to an institution submitting a request for reinstatement whenever possible. (May
              2016)

9.     Bylaw 14.9.2.3 Impermissible Academic Assistance.

       a.     The committee directed the reinstatement staff to begin its withholding analysis at
              sit-a-season, charge-a-season. (May 2016)

       b.     The committee indicated that all institutional proceedings must be concluded prior
              to an institution submitting a request for reinstatement whenever possible. (May
              2016)


WAIVERS.

1.    Medical Documentation Standards for Waivers Involving Incapacitating Injury or
      IDness. The institution must submit objective documentation of treatment from a
      physician. If the individual does not seek medical attention, the documentation standard
      will not be met. The committee noted that, in conjunction with contemporaneous
      documentation from a treating physician, the reinstatement staff may consider
      noncontemporaneous documentation in detennining whether an individual sustained an
      incapacitating injmy or illness and the length of incapacitation. Further, the committee
      directed the staff to review cases involving diagnosis or treatment by a licensed physician
      extender (i.e., nurse practitioner, physician assistant) on a case-by-case basis. {Affirmed
      December 2012, updated May 2017)

2.    Bylaw 12.8.1.6 (Athletics Activity Waiver).

      a.      Winter sport participants. The committee reviewed situations involving winter
              sport participation in which the student-athlete's training does not take place until
              the spring semester, and the student-athlete wishes to emoll at the institution for the
              fall semester and not participate in athletics. Provided the student-athlete meets the
              criteria established by the athletics-activity waiver for the spring semester, since
              the majority of the competition occmTed during the segment of the season where
              the student-athlete could not compete/enroll, he or she would still qualify for the
              athletics activity waiver. Please note this analysis would only apply to winter sports
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 32 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 31



             in which the majority of competition occurs during the spring semester. (February
             2004)
      b.     Otherwise eligible. The committee confinned that if the student-athlete is enrolled
             full time during his or her elite pa11icipation, to qualify for an athletics activity
             waiver, the student-athlete must have been otherwise eligible to compete at an
             NCAA institution or in good standing at a non-NCAA institution. The point of the
             waiver is that the student-athlete was unable to compete for the reasons outlined in
             the waiver. If other circumstances are preventing competition, the intent of the
             waiver is not met (e.g., student-athlete is serving a transfer year in residence, does
             not meet progress-toward-degree requirements, suspended from institution).
             (Feb17laty 2004, updated May 2013)

      c.     Documentation standard. The committee specified that the athletics activities
             waiver must be accompanied by a letter from the countty's national governing body
             in the student-athlete's spo11 indicating that the student-athlete was otherwise
             unable to participate in intercollegiate athletics during the year in question. (May
             2013)

3.    Bylaw 12.8.1.7 (Extensions).

      a.     General. In the two-prong analysis, the first prong focuses on whether a student-
             athlete was denied two seasons-of-participation for reasons beyond the student-
             athlete's or the institution's control. The second prong focuses on whether the
             student-athlete had four seasons-of-participation opportunity within his or her five-
             year period of eligibility. (December 1999)

      b.     Student-athlete could have competed. The colllnittee directed the reinstatement
             staff apply a siinilar analysis to that used Ullder the hardship waiver to detennine if
             a student-athlete had a pai1icipation opportunity. Specifically, in a year in which
             the student-atl1lete does not compete, he or she is detennined to have a denied
             pai1icipation opportunity when the injury or event occurs any time prior to the first
             contest of the second half of the season. Additionally, in cases where a student-
             athlete begins the season incapacitated and is cleared to return to competition prior
             to the conclusion of the season, the year shall be deemed a denied participation
             opportunity if the student-athlete is cleared \vi th less than 30 percent of tl1e regularly
             scheduled contests/dates of competition remaining but does not return to
             competition. (December 1999, updated May 2011)

      c.     Extension analysis for midyear emollees in two-tenn sports. The committee
             rnviewed examples of extension cases in which the student-athlete initially enrolled
             in spring tenn and pai1icipated in a two-term sport (e.g., basketball, swiniming,
             etc.) and experienced four participation opportunities and two-denied paiticipation
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 33 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 32



             opp01tunities, yet still sought an extension of the five-year period of eligibility in
             order to paiticipate in a full chainpionship season. The committee determined that,
             based on fulfilling the requirement of two-denied participation opportunities, a
             case-by-case review may result in an extension to compete during the remainder of
             the championship segment with the lmderstanding:

             (1)     Consideration of a student-athlete's initial term of enrollment (during a
                     season) as a denied participation opportunity requires that there must be
                     circumstances outside the student-athlete's and institution's control to
                     accompany any lack of paiticipation; and

             (2)     The committee recognized that in some cases the fall term immediately
                     prior to the expiration of the student-athlete's five-year period of eligibility
                     may include the ability for a student-athlete to pru.ticipate in more than 30
                     percent of the season and, therefore, would be considered a participation
                     opportunity. (December 2009)

      d.     Student-athlete chooses not to enroll. The committee directed the reinstatement
             staff to consider circumstances in which the student-athlete decides not to enroll in
             an institution in order to pursue other interests within the student-athlete's control
             even though the student-athlete subsequently suffers an incapacitating injury.
             (June 2001)

      e.     Requests to restait the five-year period of eligibility. The committee determined
             that if the individual intentionally starts his or her five-year period of eligibility, the
             reinstatement staff should analyze the case under the year-by-year analysis to
             dete1mine if he or she had four paiticipation opportunities. The committee has the
             authority to grant requests when extraordinary circumstances are present. In
             addition, the committee noted that being m1info1med of the legislation should not
             result in a waiver being granted. Finally, in situations where the student-athlete
             inadvertently starts his or her period of eligibility, the committee will consider
             whetlier an extension is warranted ooder the committee's auth01ity to provide relief
             in extenuating circumstances. (December 2002)

             For cases in which a request for extension to a student's five-year period to
             complete four years of eligibility is based on the grounds that the student-athlete
             did not intend to start the period of eligibility or the period of eligibility was started
             and something extraordinary happened after a sh01t pe1iod of time, the committee
             indicated the usual extension analysis (determining if there are at least two-denied
             paiticipation opportunities) is not the correct approach. The committee noted that
             there should be a reasonable limit on the period of matiiculation (e.g., five-week
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 34 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 33



              window). The committee directed the reinstatement staff to use its discretion to
              detennine if an extension is warranted. (Febmary 2006)

      f.      Season-of-competition waiver - competition while eligible within an extension
              review. For purposes of an extension request combined with a season-of-
              competition waiver, the committee directed the reinstatement staff to consider the
              following extenuating circumstances as denied participation opportunities: (1) life-
              threatening injury or ilh1ess suffered by a member of the student-athlete's
              immediate family; (2) extreme financial difficulties; or (3) the student-athlete's
              institution dropped sp011 :from its intercollegiate program. (December 2002,
              updated December 2007)

      g.      Season-of-competition waiver - competition while eligible involving coach's
              documented misunderstanding. The committee determined that a season-of-
              competition waiver granted based on coach's docmnented misunderstanding should
              be considered a participation opportm1ity for pruposes of extension legislation.
              (December 2002)

      h.      Expiration of five-year period of eligibility during the regular season. The
              committee detennined that relief should be provided from the :five-year period of
              eligibility legislation to all sh1dent-athletes (domestic or intemational) who exhaust
              their eligibility during the season because the student-athletes initially enrolled foll
              time at an institution with an unconventional academic calendar (e.g., basketball
              student-athlete em·olled in Febmary). Specifically, the committee indicated the
              intent is to approve waivers for student-athletes who have begm1 their season but
              due to nontraditional start of their five-year period of eligibility, their clock will
              expire during the playing season or semester/quarter. Requests should only be
              approved to allow student-athletes to finish the playing season or semester/quaiter
              during which the clock expires, whichever is later. (June 2003, updated June 2005,
              updated May 2017)

      t.      Docmnentation standards. (February 2004)

              (1)    Injury or ilhless.

                     (a)     For multisp011 participants, each sport must be evaluated separately
                             to determine whether the student-athlete was incapacitated in that
                             sp01t. Incapacitation for more than one sport is possible for the same
                             injmy but the burden is on the instih1tion to demonstrate that the
                             length of incapacitation caused the student-athlete to be denied
                             participation opporhmities in each spott.
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 35 of 42




NCAA. Division I Student-Athlete
   Reinstatement Guidelines
l'vfay 2018
Page No. 34



                     (b)   In cases where the student-athlete assetis circumstances that meet
                           both circumstances beyond the control and circumstances within
                           control, the reinstatement staff shall consider these instances as
                           patiicipation oppotiunities absent docrnnentation sufficient to
                           demonstrate that a circumstance beyond the control of the student-
                           athlete or the institution necessitated the circumstance within the
                           control of the student-athlete (e.g., injury requit·es student-athlete to
                           transfer in order to undergo rehabilitation, student-athlete is also
                           ineligible because of transfer year it1 residence).

                    (c)    When an injmy precedes a season and the student-athlete is
                           medically cleared to return to competition while a meaningful
                           participation oppotiunity still exists, the season in question cannot
                           be considered a denied pruiicipation opportunity despite an
                           institutional decision not to permit the student-athlete to compete.

                    (d)    Absent extraordinary circumstances outside the control of the
                           sh1dent-athlete that bar the ability to obtain contemporaneous
                           medical documentation, the bmden to meet the information and
                           documentation standards regarding incapacitation still falls on the
                           student-athlete and institution. (Affirmed December 2012)

             (2)    Financial Hardship.

                    (a)    Specific events leading to financial hardship must be identified and
                           substantiated. Declaration of bankmptcy does not satisfy the
                           specific-event requirement of the legislation but may serve as
                           evidence of a specific event, which must be beyond the control of
                           the student-athlete and the person on whom the srudent-athlete is
                           fillfillcially dependent.

                    (b)    While a specific event may have occmTed, that specific event does
                           not continue to satisfy the legislation if it is not in close proximity
                           to the academic year being asserted as a denied patiicipation
                           opportllllity.
                    (c)    The assetied specific event must have a dit·ect nexus to the
                           documentation-supported financial hardship.

                    (d)    The specific-event requirement of circumstances outside the control
                           of the institution or student-athlete cannot be satisfied by siruations
                           that gradually over time develop into an assetied, yet
                           lmdocll11lented, financial hardship.
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 36 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 35



                      (e)     Situations in which a sh1dent-athlete initially attends an institution
                              and subsequently discovers that the cost of attendance at the
                              institution is beyond his or her and the family's financial means shall
                              not satisfy the specific-event requirement absent extenuating
                              circumstances. (Affirmed May 2018)

      J.      Extension waivers involving legal issues and allegations. In extension requests
              involving legal issues or allegations against a student-athlete who is wrnngly
              accused or acquitted, and the institution has taken action to suspend the student-
              athlete for such conduct based on the instih1tion's code of conduct standards and
              requirements, the understanding is that the student-athlete's eligibility period is
              active dming these pending legal issues or allegations. The committee directed the
              reinstatement staff to review these cases using a case-by-case approach and
              consider any instih1tional action in its analysis. If the instih1tion finds the student-
              athlete in violation of instih1tional mles (e.g., code of conduct) regai·dless of the
              outcome of the legal issues against tl1e student-athlete, the waiver decision should
              not supersede the institutional action since tl1e instihltion's action was independent
              of the sh1dent-athlete's legal proceedings. In these instances, the committee
              detennined the student-athlete has used a participation opportunity. (December
              2010)

      k.     Extension requests under extenuating circumstances analysis. In extension requests
             that do not meet the legislated requirement of more than one-denied participation
             oppo11unity outside the control of the student-athlete or institution, the committee
             determined that the injmy or illness must be non-athletically related (outside of
             athletics) and an extraordina1y and lmforeseen circumstance. Furtl1er, the
             committee directed the reinstatement staff to exatnine the second season in which
             the sh1dent-athlete did not paiticipate. The circmnstances that prevented the
             student-athlete from participation dming the second season must be beyond the
             control of the student-athlete and would not include circlllllStances in which the
             student-athlete was a nonqualifi.er, serving a transfer year-in-residence or a te1m(s)
             for which the student-athlete rendered himself or herself academically ineligible.
             The committee noted extension waivers granted based on "other extraordinary
             circumstances" meet the legislative requirements. (May 2010, updated December
             2012; affirmed May 2018)

4.    Bylaw 12.8.4 (Hardship Waiver). The committee determined that hardship waiver
      appeals beyond the 30-percent threshold should be denied absent extraordinary
      circumstances beyond the control of the sh1dent-athlete or institution (e.g., life-threatening
      illness, medical misdiagnosis). (May 2007, updated May 2016)
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 37 of 42




NCA..I\ Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 36



5.     Bylaw 12.8.6 (Season-of-Competition Waiver - Competition While Eligible).

       a.     Coach's documented misunderstanding. The committee noted the student-athlete
              does not need to be eligible the entire season for the waiver to be approved. Rather,
              if the student-athlete is eligible at the time of pa1ticipation and he or she othetwise
              meets the legislative requirements, the waiver should be approved. (May 2011)

       b.     Coach's documented misunderstanding and/or coach's etTor. Tue committee
              determined the reinstatement staff should provide flexibility in assessing season-
              of-competition waivers - competition while eligible based on coach's docmnented
              misunderstanding that do not meet the legislated requirements and season-of-
              competition waivers - competition while eligible based on coach's error. In
              reviewing these waivers, the committee determined the following:

              (1)     Any regular season competition should be limited to one contest/date of
                      competition and limited plays within that one contest/date of competition;

              (2)    It is not significant when the competition took place within the season;

              (3)     Demonstration of intent to redshirt is unnecessmy; and

              (4)    The error and/or misunderstanding may be the i·esult of any coaching staff
                     member.

      Further, the committee noted that a student-athlete who receives a season-of-competition
      waiver - competition while eligible based on coach's documented misunderstanding or
      coach's e!Tor, shall be withheld from two contests of intercollegiate competition for each
      contest in which he or she competed. (May 2017)

       c.     The committee noted season-of-competition waivers - competition while eligible
              approved based on "other extraordinmy circumstances" meet the legislative
              requirements. (December 2012)


GENERAL ISSUES.

1.    Community Service as the Condition for Reinstatement.

      a.      For violations occurring prior to August 1. 2014. Situations that may waITant
              collllilunity service include violations where the student-athlete received no
              financial benefit, gained no competitive advantage and had minimal culpability.
              The committee noted that in those ve1y rare cases where comm1mity service is
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 38 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 37



             imposed, the institution would be held responsible for the superv1s1on,
             documentation and notification of the reinstatement staff of progress and
             fulfillment of the community service. (June 2000, affirmed May 2008)

      b.     For violations occtUTing on or after August l, 2014. The committee directed the
             reinstatement staff to permit institutions the option to have student-athletes fulfill
             collllll1mity service agreements and/or make financial repayment in conjunction
             with ce1tain violations requiring a donation to charity for receipt of an
             impermissible-tangible benefit in lieu of repayment only. The committee noted the
             option of community service hours should be evaluated by assessing the student-
             athlete's culpability while using the following three-tier approach:

             ( 1)   Tier One (community service should not be available):

                    (a)     Benefits from an agent;

                    (b)     Benefits from an institutional employee;

                    (c)     Benefits related to acadeinic fraud;

                    (d)     Spmts wagering; or

                    (e)     Receipt of money from professional contract.

             (2)    Tier Two (community service may be available, limited to 80 percent of
                    the value of the violation, with the student-athlete donating to a charity of
                    his or her choice the remaining 20 percent of the value of the violation):

                    (a)     Benefits from a booster;

                    (b)     Benefits from a nonscholastic coach;

                    (c)     Sale of complimentaiy tickets;

                    (d)     Sale of instih1tionally issued apparel, equipment or awards;

                    (e)     Payment based on pe1formance received from outside competition
                            (e.g., prize money);

                    (f)     Receipt of expenses from a professional team or outside team or
                            organization; or
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 39 of 42




NCAA. Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 38



                     (g)    Receipt of expenses from sponsor other than parents/legal guardians
                            or nonprofessional sponsor of event.

                     Please see below (item c) for an example of how to calculate the maximum
                     number of community service hours and minimum repayment permitted
                     when a student-athlete receives Tier Two impemrissible benefits.

             (3)     Tier Three (co1mnunity service is available in full):

                     (a)    Benefits of financial aid due to instih1tional eimr;

                     (b)    Benefits provided to a prospective student-athlete or enrolled
                            student-athlete for reasons involving health or safety; or

                    (c)     Benefits provided to prospective student-athlete or enrolled sh1dent-
                            athlete to assist with fanrily emergencies.

             Please note, the examples provided in each of the three tiers listed above are
             examples and not inclusive of all violations.

      c.     Calculation. The committ.ee determined the student-athlete is required to fulfill one
             hour of community service for every $30 of impermissible benefits received (total
             value of impermissible benefits received divided by 30). In the event the calculation
             results in a decimal, the required community service hours should be rounded up to
             the nearest whole hour.

             Example: If the student-athlete or prospective student-athlete received Tier Two
             impennissible benefits (as described above) totaling $1,150, the following
             calculation would determine the maximum number of community service hours
             pemrissible and the minimum repayment required:

             (1)    Maximum community service value= $920 ($1,150 x 80 percent).

             (2)    Total community service hours pennissible in lieu of repayment= 31 hours
                    ($920/$30 per hour= 30.667 hours).

             (3)    Mininmm repayment required= $230 ($1,150 x 20 percent).

      d.     Time frame to complete community service. Any student-athlete reinstated on the
             condition he or she complete community service hours must fulfill the community
             service requirement prior to exhausting his or her eligibility.
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 40 of 42




NCAA. Division I Student-Athlete
 Reinstatement Guidelines
May2018
Page No. 39



      e.     Similar to sih1ations when an instihition and student-athlete enter into a repayment
             plan, the institution shall submit a schedule for completion of comnnmity service
             to the reinstatement staff for approval as part of the reinstatement request and the
             institution is responsible for monitoring the fulfillment of community setvice hours.
             Failure to complete community service hours in accordance with the community
             service plan may result in additional violations and/or the inability of the institution
             to use community service as a condition for reinstatement for a period of four years.

      f.     Any required community service must be fulfilled at an Internal Revenue Code
             Section 50l(c)(3) tax-exempt organization. Additionally, the community service
             requirement must be completed:

             (1)    Through an organization that does not exist exclusively for an athletics
                    purpose; and

             (2)    Independent of any team, department of athletics or required institutional
                    community service/se1vice-leaming activities.

             Examples of charitable organizations where conununity se1vice hours may be
             completed include but are not limited to: Special Olympics, Boys and Girls Club,
             American Heart Association, United Way (May 2017).

      g.     The instihttion is responsible for the supervision, documentation and notification
             of the reinstatement staff of progress and folfillment of the community service plan.

      h.     Additionally, the committee instrncted the reinstatement staff to continue to assess
             the culpability of the involved prospective shtdent-athlete or enrolled student-
             athlete and apply withholding guidelines where appropriate. (June 2000, affirmed
             May 2008, updated May 2014, updated December 2014, updated December 2015)

2.    Education-Impacting Disability (EID). (December 2013)

      a.     Definition: The NCAA defines a disability as a Cllll"ent impainnent that has a
             substantial educational impact on a student-athlete's academic performance and
             requires accommodation.

             •      Note: Not eve1yone with a diagnosed condition is dlsabled by it, and not
                    all dlsabilities result in a substantial limitation or impairment (that requires
                    accommodation).
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 41 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
May2018
PageNo.40



      b.     If a student-athlete's diagnosed EID is asserted as mitigation, the institution must
             submit foll and complete documentation in NCAA Requests/Self-Reports Online
             Case Management System [e.g., cmTent, signed docmnentation of diagnosis from
             the treating professional, letters of assessment/recommendation, sh1dent-athlete
             statement that addresses the impact of the disability, letter from the instih1tion's
             office of disability se1vices specifying accommodations (if the student-athlete has
             vohmtarily disclosed his or her diagnosed disability)].

      c.     In addition to the above-noted documentation, the reinstatement staff may consider
             the following:

              (1)    Timing of the diagnosis;

             (2)     Type of accommodations provided. (If accommodations were provided and
                     not used by student-athlete, a statement from the student-athlete addressing
                     why accommodations were not used);

             (3)     Trending of the student-athlete's academic performance prior to and after
                     the diagnosis; and

             (4)     Other infonnation, as determined by reinstatement staff, on a case-by-case
                     basis.

3.    Withholding Conditions Imposed for a One Year Period. The committee discussed the
      application of the withholding condition for student-athletes whose reinstatement condition
      requires they be withheld from competition for an entire year. In that regard, the committee
      noted that the student-athlete should be withheld from all competition for a 365-day period.
      This would include all nonchampionship competition. (June 2003)

4.    Student Assistance Fund. Based on inconsistencies in the application of the Sh1dent
      Assistance Fund among conferences and because the am01mt awarded to each conference
      varies vastly, the committee directed the reinstatement staff not to provide relief of an
      impennissible benefit based on the argument that a benefit could have been provided using
      the fund, and instead, consider individual facts of the case to assess whether relief is
      warranted. (June 2006, updated December 2012)

      The committee noted that it is not pem1issible for the use of the Student Assistance Fund
      to repay reinstatement conditions. This reflects the membership's previously submitted
      feedback on this issue which noted discomfort with the concept, due to the varied use and
      distribution of these fonds across conferences and institutions. (December 2008, updated
      December 2012)
Case 1:17-cr-00686-LAK Document 282-33 Filed 02/12/19 Page 42 of 42




NCAA Division I Student-Athlete
 Reinstatement Guidelines
November 2017
PageNo.41



5.    NCAA Committee ·waivers and Reinstatement Outcomes. The committee directed the
      reinstatement staff to consider the following when working with cases that may include
      issues relating to other waivers for relief (e.g., NCAA progress-toward-degree waivers,
      NCAA Division I Committee for Legislative Relief waivers).

      a.     The reinstatement staff may consult and take into consideration decisions rendered
             by other waiver staffs (e.g., progress-toward-degree waivers, Committee for
             Legislative Relief waivers). The reinstatement staff, however, is not bound by these
             waiver outcomes.

      b.     When reviewing a reinstatement case involving a violation or waive1· request (i.e.,
             extension), the reinstatement staff may consult with other waiver staftS (e.g.,
             progress-toward-degree waivers, Committee for Legislative Relief waivers) and
             consider whether an appropriate waiver filed prior to the violation or academic
             year-in-residence would have made the activities permissible.

             (1) ·   Student-athletes may use practice or competition missed while another
                     waiver (e.g., progress-toward-degree waivers, Committee for Legislative
                     Relief waivers) is pending to fulfill a reinstatement-withholding condition,
                     provided the missed practices or competitions are cmmted only from the
                     date the other waiver request is received by the NCAA;



             (2)     The other waiver is subsequently granted rendering the student-athlete
                     immediately eligible for practice and/or competition. (May 2008, updated
                     December 2012)

6.    Effective Date of New or Modified Guideline. The effective date of any new or modified
      guideline shall occur after publication of the guideline to the membership, absent a
      specifically identified effective date. (April 2009)




NCAA/07_23 _2018/BR:gmd
